Citation Nr: 1047072	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  07-27 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran had active military service from October 1945 to 
March 1946.  He died in March 2005.  The appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2010 the appellant testified before the undersigned 
Acting Veterans Law Judge (VLJ) at a Travel Board hearing in 
Houston, Texas.  A hearing transcript is associated with the 
claims file.

In August 2010, the Board remanded this case for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




REMAND

In August 2010, the Board remanded this case with instructions 
that the AMC should request medical records that had not been 
associated with the claims folder.  The appellant provided the 
AMC with authorizations to obtain records from Dr. Daniels and 
Village on the Creek Nursing Home.  However, the record shows no 
request for medical records pertaining to the Veteran's nursing 
home admission or related to his date of death.  While the 
appellant submitted copies of medical records dated February and 
March 2005, this does not appear to include any records regularly 
maintained by the nursing home facility to include records 
pertaining to his death.

A remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand; where the remand orders of the Board are not complied 
with, the Board errs in failing to insure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Thus, remand is required so that 
VA may request these records.

Also, if additional medical records are obtained, a medical 
opinion by cardiovascular physician should be obtained to 
ascertain whether the appellant's death was caused or aggravated 
by service-connected residuals of cold injury to the feet.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Contact the following providers for a 
copy of all of the Veteran's treatment 
records:  Dr. Daryl Daniel 135 Hospital Drive 
Angleton, Texas 77515; and Village on the 
Creek Nursing Home 900 Western Avenue 
Angleton, Texas 77515.

2.  After treatment records are associated 
with the claims file, a medical opinion 
should be obtained from a cardiovascular 
physician on whether it is at least as likely 
as not that a service-connected disability 
caused or contributed to cause the Veteran's 
death.

3.  If no treatment records are located or 
obtained, this should be documented in the 
claims folder and the appellant should be 
notified of the result.

4.  After the above has been accomplished, 
the RO should review the record.  If any 
benefit sought on appeal, for which a notice 
of disagreement has been filed, remains 
denied, the appellant and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).






_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



